Name: Commission Regulation (EEC) No 3385/90 of 26 November 1990 re-establishing the levying of customs duties on products of category 18 (order No 40.0180), originating in Pakistan to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3897/89 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 327/1127. 11 . 90 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3385/90 of 26 November 1990 re-establishing the levying of customs duties on products of category 18 (order No 40.0180), originating in Pakistan to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3897/89 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas, in respect of products of category 18 (order No 40.0180), originating in Pakistan, the relevant ceiling amounts to 107 tonnes ; Whereas on 15 March 1990 imports of the products in question into the Community, originating in Pakistan, a country covered by preferential tariff arrangements, reached and were charged against the ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Pakistan, Having regard to Council Regulation (EEC) No 3897/89 of 18 December 1989 applying generalized tariff prefe ­ rences for 1990 in respect of textile products originating in developing countries ('), and in particular Article 12 thereof, HAS ADOPTED THIS REGULATION : Whereas Article 10 of Regulation (EEC) No 3897/89 provides that preferential tariff treatment shall be accorded, for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Article 1 Whereas Article 11 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; As from 30 November 1990 the levying of customs duties, suspended pursuant to Regulation (EEC) No 3897/89, shall be re-established in respect of the follo ­ wing products, imported into the Community and origi ­ nating in Pakistan : Order No Category(unit) CN code Description 40.0180 18 6207 11 00 Men's and boys' singlets and other vests, under ­ pants, briefs, nightshirts, pyjamas, bathrobes, dres ­ sing growns and similar articles, other than knitted or crocheted \ (tonnes) 6207 19 00 I 6207 21 00 II 6207 22 00 II 6207 29 00 l I 6207 91 00 II 6207 92 00 l \ \ 6207 99 00 \ l 6208 11 00 Women's and girls' singlets and other vests, slips, petticoats, briefs, panties, nightdresses, pyjamas, negliges, bathrobes, dressing gowns and similar articles, other than knitted or crocheted I 6208 19 10 l I 6208 19 90 ll 6208 21 00 ll 6208 22 00 \ I 6208 29 00 II 6208 91 10 II 6208 91 90 l , 6208 92 10 II 6208 92 90 \ I 6208 99 00 (') OJ No L 383, 30. 12. 1989, p. 45. 27. 11 . 90No L 327/12 Official Journal of the European Communities Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 November 1990 . For the Commission Christiane SCRIVENER Member of the Commission